Exhibit 8.1 - Significant subsidiaries Name of company Country of incorporation Principal activities Percent owned Drilling unit owning companies Seadrill Deepwater Rigs Ltd Bermuda Owner of West Phoenix and West Eminence 100 Seadrill Deepwater Units Ltd Bermuda Owner of West Navigator 100 Seadrill Deepwater Drillship Ltd Cayman Islands Owner of West Capella 100 Subsea Drilling (IV) Ltd Cyprus Owner of West Aquarius 100 Seadrill Orion Limited Bermuda Owner of West Orion 100 Seadrill Capricorn Limited Bermuda Owner of West Capricorn 100 Seadrill Hungary Kft Hungary Owner of West Sirius 100 West Triton Limited Bermuda Owner of West Triton 100 Seadrill Larissa Ltd Cyprus Owner of West Larissa 100 Seadrill Norge AS Norway Owner of West Alpha, West Epsilon andWest Venture 100 Seadrill Janus Ltd Cyprus Owner of West Janus 100 Seadrill Jack-Ups Ltd Bermuda Owner of West Callisto, West Juno and West Leda 100 Seadrill Ariel Ltd Liberia Owner of West Ariel 100 Seadrill Tender Rig Ltd Bermuda Holding company and owner of West Alliance, West Berani, West Jaya, West Menang, West Pelaut, T-4, T-7, T-8, T-11 and T-12 100 Seadrill Tender Rigs Pte Ltd Singapore Owner of West Setia 100 Seadrill Gemini Ltd Bermuda Owner of West Gemini 100 Seawell Limited Bermuda Holding company of Seawell Group 73.8 Rig Finance II Ltd * Bermuda Owner of West Prospero 0 * SFL Polaris Ltd * Bermuda Owner of West Polaris 0 * SFL Deepwater Ltd * Bermuda Owner of West Taurus and West Hercules 0 * Contracting and management companies Seadrill Offshore AS Norway Drilling services contractor 100 Seadrill Management AS Norway Management company 100 Seadrill Americas Inc USA Drilling services contractor and technical services company 100 Seadrill Servicos de Petroleo Ltda Brazil Drilling services contractor 100 Seadrill Asia Ltd Hong Kong Drilling services contractor, holding company 100 Seadrill Offshore Singapore Ltd Singapore Management company 100 Seadrill Deepwater Crewing Ltd Bermuda Crewing company 100 Seadrill Management (S) Pte Ltd Singapore Management company 100 Seadrill Management Services Ltd British Virgin Islands Management company 100
